DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on March 19, 2021. 
3.	It is acknowledged that as a result of the amendment, Claim 1 has been amended. 
4.	Claims 1-6, 8-16 and 18-20 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-6, 8-16 and 18-20 have been considered but are not persuasive at least for the following.
Applicant's arguments in Page 13 of the REMARKS stating that Frost fails to teach The Frost patent, “creating a synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table; and synchronizing each data table in the table group at a master node to a slave node according to the synchronization queue.” As shown in the rejection Saadat recites the above mentioned features as follows: (Saadat, ¶0093, queue of updates, “Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations according to any one of: an obtained one-dimensional row replica partition of the data table, an obtained one-dimensional column replica partition of the data table, and an obtained multidimensional column replica partition of the data table (Saadat , ¶0044, “adds new index entries to the master index and the active partitioned index 126 based on the hashed values for the key fields. The build server 162 then notifies the servers of any updates to existing partitions or re-partitions of the index, and the affected index nodes apply the updates to a local copy, or copy the appropriate partition from the active partitioned index 126. The bulk copy is often faster than doing a large number of inserts and deletions and replacements of the accumulated changes”. and ¶0098 index partition copies, provides bulk copy from partitions); and synchronizing each data table in the table group at a master node to a slave node according to the synchronization queue (Saadat, ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket, the mentioned “queue” is coming from a “master” to other nodes, being slave as claimed, also providing “synchronous updates”, see paragraphs 0094-0095 for further clarification, not cited on the present office action). 

The Examiner suggests incorporating the specifics of the mentioned components in order to make the claim definite with respect to the "synchronization" and any difference with the queue master/slave, and providing more than “any one of” to have more limitations claimed. The Examiner also invites the applicant to request an interview in order to discuss the mentioned issues and any other potential uses in order to advance 
The claims and only the claims form the metes and bounds of the invention. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)

USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) 



Claim Objections
6	In view of amendment to Claim 1, the Examiner withdraws the pending objection to the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost (US 7,818,349 B2}, hereinafter Frost as, and further in view of Saadat (US 2012/0143873), hereinafter Saadat.

As for Claim 1, Frost teaches:
A data table partitioning management method (Frost Abstract, A database consisting of at least one fact table and multiple dimension tables is partitioned and distributed across the slave nodes of the database system so that queries are processed in parallel without requiring the transfer of data between the slave nodes), wherein a table group comprises a fact table (Frost Figure 4, LINEITEM table) and at least one one-dimensional table (Frost Figure 4, PART and SUPPLIER tables which are one-dimensional), the fact table is not a table having any dimension in the table group, each dimensional table in the table group is associated with the fact table (Frost
Figure 4, all dimensional tables (PART, PARTSUPP, SUPPLIER) are associated with
the fact table (LINEITME}), a field that associates each dimensional table with
the fact table is used as a join key between the fact table and the dimensional
table (Frost Figure 4, dimension table PART has a field PARTKEY which associates it with the Fact table LINEITEM. Likewise, PARTSUPP has fields PARTKEY and
SUPPKEY, and SUPPLIER has SUPPKEY), and the method comprises: determining a type (Frost Col 5 lines 53-63, it is determined if the current table is either a fact table or a first dimension table) and a join key of each data table in the table group (Frost Col 2 lines 6-14, For a given database, the fact table and one of the dimension tables are partitioned on a common key and distributed across multiple slave wherein the type of the data table comprises one or more of a one-dimensional table (Frost Col 5 lines 53-63, it is determined if the current table is either a fact table or a first dimension table), a multidimensional table (Frost Col 2 lines 15-23, the tables can be a fact table, a first dimension table or remaining dimension tables (two-dimensional)), and a fact table (Frost Col 5 lines 53-63, it is determined if the current table is either a fact table or a first dimension table); performing one-dimensional partitioning on row replica space of each data table in the table group, and performing one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table according to the type of the data table and based on the join key of the data table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is
determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning);

Frost does not explicitly teach creating a synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table, an obtained one-dimensional column replica partition of the data table, and an obtained multidimensional column replica partition of the data table; and synchronizing each data table in the table group at a master node to a slave node according to the synchronization queue.

However, Saadat does teach creating a synchronization queue (Saadat, ¶0093, queue of updates) according to any one of: an obtained one-dimensional row replica partition of the data table, an obtained one-dimensional column replica partition of the data table, and an obtained multidimensional column replica partition of the data table (Saadat , ¶0044 and , ¶0098 index partition copies); and synchronizing each data table in the table group at a master node to a slave node according to the synchronization queue (Saadat , ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that (Saadat, ¶0093).

As for Claim 2, the combination of Frost and Saadat further teaches the method according to claim 1 as disclosed above, wherein performing, based on the type
of the data table and on the join key of the data table, one-dimensional partitioning on row replica space of each data table in the table group and one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table comprises: determining that a data table in the table group is a one-dimensional table; and performing one-dimensional partitioning on column replica space and row replica space of the one-dimensional table based on a single join key of the one-dimensional table, to obtain a one-dimensional column replica partition and a one-dimensional row replica partition of the one-dimensional table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and

2 lines 41-49, combining the result sets into a single result set).

As for Claim 3, the combination of Frost and Saadat further teaches the method
according to claim 2 disclosed above, wherein the performing, based on the type
of the data table and on the join key of the data table, one-dimensional partitioning on row replica space of each data table in the table group and one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table comprises: determining that a data table in the table group is a multidimensional table; obtaining a one-dimensional column replica partition and a one-dimensional row replica partition that correspond to each of multiple join keys of the multidimensional dimensional table; combining the multiple one-dimensional column replica partitions corresponding to the multiple join keys to obtain a multidimensional column replica partition of the multidimensional table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and
and selecting a one-dimensional row replica partition corresponding to one of the multiple join keys as a one-dimensional row replica partition of the multidimensional table (Frost Col 9 line 66- Col 14 line 14, FIG. 12 is a flowchart depicting a process performed by an update/insert sub-routine called by 5QL parsing software 22 to update or insert data into the database. For each row being updated or inserted, it is determined in step 51200 whether the row is part of a table held only in partitioned form on the slave nodes, such as a fact table or first dimension table. If the row is part of a table that is not held only in partitioned form, the row is written to each of the slave nodes in the system in step 51201. If the row is part of a table held only in partitioned form, the row is partitioned according to the appropriate hash key and optionally the relevant date in step 51202 and written to the partitioned tables on the relevant slave nodes in step 51203.).

As for Claim 4, the combination of Frost and Saadat further teaches the method according to claim 3 disclosed above, wherein the performing, based on the type of the data table and on the join key of the data table, one-dimensional partitioning on row replica space of each data table in the table group and one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table comprises: determining that a data table in the table group is a fact table; obtaining one or more of: a one-dimensional column replica partition of a one-dimensional dimensional table that is associated with the fact table and a multidimensional column replica partition of a multidimensional dimensional table that is associated with the fact table; selecting a field other than the join key from the fact table as a partition key, and performing one-dimensional partitioning on column replica space and a row replica space of the fact table based on the partition key to obtain a one-dimensional column replica partition and a one-dimensional row replica partition (Frost Col 11 line 15-35, For each table in the current join, it is determined in step 51508 whether the table is a fact table or a first dimension table. If the table is a fact table or a first dimension table, it is determined in step 51509 if the table is vertically partitioned in the slave schema. If the table is not vertically partitioned, the name of the table is replaced with the name of the corresponding horizontally partitioned table in step 51510. If the table is vertically partitioned, it is determined if the query uses any of the columns removed in the vertical partition in step 51511. If no removed columns are used in the query, the name of the table is replaced with the name of the corresponding vertically partitioned table in step 51512. Alternatively, if any removed columns are used in the query, the name of the table is replaced with the corresponding vertically partitioned table and the query is modified to get the corresponding row from the table containing the removed columns in step 51513. This is achieved via the row identifier using techniques known to those skilled in the art); obtaining a multidimensional column replica partition of the fact table by combining one or more of the one-dimensional column replica partition of the one-dimensional dimensional table that is associated with the fact table, the multidimensional column replica partition of the multidimensional dimensional table that is associated with the fact table, according to the one-dimensional column replica partition corresponding to the partition key; and performing one-dimensional partitioning on the one-dimensional row replica partition corresponding to the partition key, to obtain a one-dimensional row replica partition of the fact table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The
remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning; Frost Column 2 lines 41-49, combining the result sets into a single result set).

As for Claim 5, the combination of Frost and Saadat further teaches the method according to claim 3 disclosed above, wherein obtaining the one-dimensional column replica partition and the one-dimensional row replica partition that correspond to each of multiple join keys of the multidimensional dimensional table comprises: determining that a one-dimensional dimensional table associated with the multidimensional table exists in the table group; and obtaining a one-dimensional column replica partition and a one-dimensional row replica partition that correspond to a single join key of each associated one-dimensional table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning; Frost Column 2 lines 41-49, combining the result sets into a single result set).

As for Claim 6, the combination of Frost and Saadat further teaches the method according to claim 3 disclosed above, wherein obtaining the one-dimensional column replica partition and the one-dimensional row replica partition that correspond to each of multiple join keys of the multidimensional dimensional table comprises: determining that no one-dimensional table associated with the multidimensional table exists in the table group; and performing one-dimensional
partitioning on column replica space and row replica space of the multidimensional table based on each of the multiple join keys of the multidimensional table, to obtain the one-dimensional column replica partition and the one-dimensional row replica partition that correspond to each of the join keys (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning).

As for Claim 8, the combination of Frost and Saadat further teaches the method according to claim 1 disclosed above, wherein creating the synchronization queue (Saadat , ¶0093, queue of updates) according to any one of: an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table comprises: determining that a data table in the table group is a one-dimensional table; and creating a one-dimensional synchronization queue according to any one of: a one-dimensional row replica partition; and a one-dimensional column replica partition of the one-dimensional table (Saadat , ¶0044 and , ¶0098 index partition copies; Saadat , ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations may be queued on a partition-by partition basis) (Saadat, ¶0093).

As for Claim 9, the combination of Frost and Saadat further teaches the method
according to claim 1 disclosed above, wherein creating the synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table comprises: determining that a data table in the table group is a multidimensional table; and creating a multidimensional synchronization queue according to a multidimensional column replica partition of the multidimensional table (Saadat , Saadat , ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations may be queued on a partition-by partition basis) (Saadat, ¶0093).

As for Claim 10, the combination of Frost and Saadat further teaches the method
according to claim 1 as disclosed above, wherein creating the synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table comprises: determining that a data table in the table group is a fact table; and creating a multidimensional synchronization queue according to a one-dimensional row replica partition of the fact table and any one of: a one-dimensional column replica partition of a one-dimensional table that is associated with the fact table; and a multidimensional column replica partition of a multidimensional table that is associated with the fact table (Saadat , ¶0044 and , ¶0098 index partition copies; Saadat , ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations may be queued on a partition-by partition basis) (Saadat, ¶0093).

As for Claims 11-16 and 18-20, they contain limitations that are analogous to those of Claims 1-6 and 8-10 above and are therefore rejected under the same grounds of rejection.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


Sinclair et al (US 70358519) relates to Reorganization of database records using partition merging, specifically by the partitioned database table includes a plurality of populated partitions.
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158